Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Brenden E. Miller has complied with all of the conditions for reinstatement following his suspension by this Court, see In the Matter of Miller, 291 Ga. 30 (727 SE2d 124) (2012), it is hereby ordered that Brenden E. Miller be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.